DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 necessitates among other features: a support frame, a swinging table, four abutting members, two sliding members, two guiding members, two pairs of springs, a magnetic box, and an electromagnetic device…each of the two support rods is provided with two snap rings and two rollers corresponding to the two snap rings… each of the four abutting members has an abutment; the abutment has a bottom provided with a track slot; the abutments of the four abutting members are secured to a bottom of the table board; the track slots of the four abutting members rest on the four rollers respectively; each of the two sliding members has a slide; the slide has a U-shaped cross-sectional configuration and defines a channel; the slide forms a connecting column and at least one limit column at a bottom of the channel… the channel facing the table board; each of the two guiding members has a guide; the guide has a top provided with a spring chamber extending downward; the spring chamber has a bottom provided with a perforation; the guide has a bottom provided with at least one limit slot extending upward; the guide has two arms formed on two ends thereof; each of the two arms is provided with a rod recess and a roller recess; the rod recess is connected to the roller recess; the guide of each of the two guiding members is received in the channel of each of the two sliding members; the connecting column of each of the two sliding members extends through the perforation into the spring chamber of each of the two guiding members; the at least one limit column of each of the two sliding members extends into the at least one limit slot of each of the two guiding members; the rod recess of each of the two guiding members is mounted on each of the two support rods; the roller recess of each of the two guiding members is mounted on each of the two rollers; each of the two guiding members straddles each of the two support rods; the two pairs of springs are mounted in the spring chambers of the two guiding members respectively; each of the springs has a first end secured to the connecting column of one of the two sliding members and a second end secured to one end of the spring chamber of one of the two guiding members.
Notably, the sections bolded, underlined and italicized above failed to manifest in part or in a reasonable combination of the prior art. Where upon examination prior arts Chen (U.S. Pat. No. 9888787) was located alongside further prior arts Inagaki et al. (U.S. Pub. No. 20050244290), Waldman et al. (U.S. Pub. No. 20050005353), Clarke (U.S. Pat. No. 5487705), Bottamiller et al. (U.S. Pat. No. 5123701), Bonzur (U.S. Pat. No. 5013086), Skakas (U.S. Pat. No. 4934997), Varney (U.S. Pat. No. 4590631), McAllister et al. (U.S. Pat. No. 4258446), Malabanan et al. (U.S. Pat. No. 3724006), Reardon (U.S. Pat. No. 3261032), Hayes (U.S. Pat. No. 3119125), McNeil et al. (U.S. Pat. No. 3031687), and Parker (U.S. Pat. No. 2768580) were found to attempt to address the deficiencies of Chen and combinations therewith.
In careful examination of Chen, Chen disclosed (FIGS. 1-4) An electromagnetic cradle (As illustrated in FIG. 3) comprising: a support frame (4), a swinging table (3), four abutting members (13; FIG. 2), two sliding members (23), two guiding members (11), two pairs of springs (27; FIGS. 2 and 4), a magnetic box (23; FIG. 2), and an electromagnetic device (14); wherein: the support frame includes two stands (as illustrated in FIG. 3) and two parallel support rods (24; FIG. 2) mounted between the two stands (through 13/12/11; FIG. 2); each of the two support rods has two ends secured to the two stands respectively (through 13/12/11; FIG. 2)… two rollers (25/26)… the swinging table includes a table board (As illustrated in FIG. 3); each of the four abutting members has an abutment (as illustrated in FIG. 2); the abutment has a bottom provided with a track slot (correspondent to roller 26; FIG. 2); each of the two sliding members has a slide (correspondent to rollers 25; FIG. 2); the slide has a U-shaped cross-sectional configuration (as illustrated in FIG. 2) and defines a channel; the slides of the two sliding members are secured to the bottom of the table board (through 21)… each of the two guiding members straddles each of the two support rods (as illustrated in FIG. 2); the two pairs of springs are mounted in the spring chambers of the two guiding members respectively (as illustrated in FIG. 2-4)… “the magnetic box includes a box body and at least one magnet mounted in the box body (as illustrated in FIG. 2 and 4); the box body of the magnetic box is secured to the bottom of the table board (as illustrated between FIGS. 2-4); the electromagnetic device is secured to one of the two stands (as illustrated between FIGS. 2-4); and the electromagnetic device is located under and corresponds to the magnetic box (as illustrated between FIGS. 2-4).
However, the features bolded, underlined, and italicized above were starkly missing from the disclosure of Chen. Where it was considered that while arts such as Clarke provided a support rod with a roller and a roller recess (FIGS. 1-3), or Bottamiller et al. provided an abutment with a track slot on the bottom that engages a roller (FIG. 3), or Benzur provided a slide with a U-shape channel facing the table board (FIGS. 5), there was a lack of art that could avail snap rings in a reasonable fashion that could accommodate/interengage with a connected rod/roller recess; a connecting column and at least one limit column extending from the channel that both interengage the slide member to the guide member through a perforation and limit slot respectively, where such connecting column was attached to the pair of springs and where such springs were attached between the connected column and the spring chamber/guiding member, where the channel (of the sliding member) was particularly U shaped and facing upward toward the table board. While a single combination of the aforementioned art would address one (or a part thereof) of the deficiencies noted above, the prior art would quickly become unpredictable in combination in light of the fact the particular construction of Chen has the guide member and slide member reversed, the rollers are supported by the trackslot as opposed to inverse, and the springs are not connected to a connecting column that progressed through a perforation alongside limit columns that interengage through perforations, but instead through axially aligned ports between the springs, slide and guide members. In order to make such combinations, there would be a considerable amount of impermissible hindsight bias to combine the references in such a way to anticipate or make obvious applicant’s invention when the facets of applicant’s invention are interengaging and interlocking. Lacking a comprehensive spring suspension system of particular column/perforation construction and operation, Chen (considered to be the strongest prior art) is inadequate to address applicant’s invention in combination with other known, searched, and exhausted references.
Therefore, upon exhausting the art, it is considered by Examiner for those reasons stated above that in consideration with deficiencies of the prior art, that applicant’s invention would be considered non-obvious in light of the prior art. Therefore, claim 1 is found to be allowable. Furthermore, because claim 1 is found to be allowable, claims 2-3 are likewise found to be allowable as dependent on an allowable antecedent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning bassinet/cribs/sleepers for infants and electro-magnetic motive systems therein alongside various actuation hardware and configurations to achieve oscillatory motion or similar through channels, rollers, rods, recesses, slides and glides, alongside spring, dampener, and biasing coupled/suspension systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        	
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        7/31/2022